DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 14/910,412, filed on 05 February 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2020 includes 18 non-patent literature documents that have not been provided by Applicant.  However, these documents were provided in the parent application.  Accordingly, the information disclosure statement is being considered by the examiner and these documents have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to include the now-issued patent number for the parent application.  Suggested language would be --This application is a divisional application of U.S. Application No. 14/910,412, filed February 5, 2016, now U.S. Patent No. 10,328,233, which is …--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 9, “the pulse train” should apparently read --the first pulse train--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: in line 2, “pulse train mounts” should apparently read --pulse trains amounts --.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: in line 2, “the pulse train” should apparently read --the first pulse train-- and in line 3, “applying” should apparently read --application--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 2, “application” should apparently read --application of--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 9, “the pulse train” should apparently read --the first pulse train--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitations "the respective pitches" in line 12 and “the amplitude” in line 17.  There is insufficient antecedent basis for these limitations in the claim.
	Claims 2-14 are rejected by virtue of their dependence upon claim 1.
Claim 15 recites the limitation “the amplitude” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16 and 17 are rejected by virtue of their dependence upon claim 15.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: these claims are allowable for essentially the same reasons as in the parent application; namely, that typical prior art devices determine loudness and pitch of a patient’s perceived tinnitus and apply sounds to the patient that may be both above and below the perceived tinnitus, but do not teach nor reasonably suggest applying phase-shifted pulse trains with pitches that are varied relative to each other and that start based upon a determined phase synchronization between a first pulse train and recorded neural activity, and selecting a second pitch where neural activity amplitude is minimal when the phase-shifted pulse trains are applied.  Furthermore, the present .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791